DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 2-3, claim 2 further defines a step of determining a rupture voltage value, a step that does not appear in claim 1 on which claim 2 depends. For the purposes of examination, the step of determining a rupture voltage value is interpreted as being equivalent to the step of determining a breakdown voltage value of claim 1.
Regarding claims 5-10, claim 5 recites the limitation "the rupture value" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the rupture value of the integrated signal is being interpreted as a value of the integrated signal. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimstra (US Patent Number 5,491,416), as evidenced by Forte (EP 3 022 436 B1).
Regarding claim 1, Klimstra discloses a method for detecting the breakdown voltage between the electrodes (2,3) of a spark plug (1) connected to an ignition coil for a cylinder ignition system in an internal combustion engine, said coil comprising a primary winding and a secondary winding (Col. 6, lines 24-30), wherein: 
the primary winding is connected to a voltage generator (5) and is provided with a switch that can be switched between an open condition and a closed condition (Col. 6, lines 23-26); 
	the secondary winding is connected to a spark plug (Col. 6, lines 24-30); 
	said method comprising the steps of:  
	detecting a voltage of the primary winding and generating a first signal representative of said voltage (Col. 6, lines 41-45);
	integrating said first signal to generate an integrated signal increasing over time (Col. 6, lines 45-53);
	determining a breakdown voltage value according to the value of the integrated signal at the time of said breakdown (Col. 6, lines 35-40) (Col. 8, lines 9-15). 

	Forte teaches that switching a switch (124), such as the IGBT-type transistor shown in Figure 1, provided for a primary winding (121.1) from a closed condition to an open condition allows the transfer of energy from the primary winding to the secondary winding causing a spark across a connected spark plug [0003]. Thus, detection of the breakdown voltage, which occurs when a spark is generated across the spark plug disclosed by Klimstra, inherently occurs after the switch is opened. 
	Regarding claim 2, Klimstra further discloses wherein the step of determining a rupture voltage value provides for: 
	identifying an instant representative of a breakdown at the ends of said spark plug (Col. 8, lines 9-15);
	determining a breakdown value of the integrated signal corresponding to the value of the integrated signal at the instant representative of the breakdown (Col. 8, lines 16-45). 
	Regarding claim 4, Klimstra further discloses wherein said voltage detection step on the primary winding provides for a differential reading of the voltage on the primary winding (Col. 6, lines 41-45). 
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimstra (US Patent Number 5,491,416).
	Regarding claim 5, Klimstra discloses a device for detecting the breakdown voltage between the electrodes (2,3) of a spark plug (1) connected to an ignition coil for a cylinder ignition system in an internal combustion engine, said coil comprising a primary winding and a secondary winding (Col. 6, lines 24-30), wherein: 
	the primary winding is connected to a voltage generator (5) and is provided with a switch that can be switched between an open condition and a closed condition (Col. 6, lines 23-26);
	the secondary winding is connected to a spark plug (Col. 6, lines 24-30);

	a primary voltage detection module (8) configured to detect a voltage on the primary winding and generate a first signal representative of said voltage (Col. 6, lines 41-45);
	an identification module (9) of a breakdown at said spark plug configured to generate a signal representative of said breakdown;
	a processing module associated with said detection module and said identification module and configured to: 
	receive said first signal (Col. 6, lines 45-53);
receive said signal representative of the breakdown (Col. 6, lines 45-53);
integrate over time said first signal to generate an integrated signal increasing over time (Col. 6, lines 45-53);
determine the breakdown value of said integrated signal upon receipt of said signal representative of the breakdown (Col. 6, lines 35-40) (Col. 8, lines 9-15);
determine a breakdown voltage value as a function of the rupture value of the integrated signal (Col. 6, lines 35-40) (Col. 8, lines 9-15). 
	Regarding claim 10, Klimstra further discloses wherein the detection module is configured to perform a differential reading of the voltage on the primary winding (Col. 6, lines 41-45). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Uchise (JP WO2016/063430 A1), as evidenced by Forte (EP 3 022 436 B1).
Regarding claim 3, Klimstra discloses the method of claim 2 as discussed above but does not disclose the identification step of the instant representative of the breakdown comprising steps of: detecting a current on the secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value. 
Uchise discloses a method that identifies a step of an instant representative of breakdown comprising steps of: detecting a current on a secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value [page 6, lines 181-190]. 
Uchise teaches that identifying the instant of breakdown between the electrodes of the spark plug can be used to determine if the spark plug discharged or misfired, for example when the spark plug is installed on an engine that uses a fuel with poor ignitability [page 1, lines 14-17] [page 3, lines 103-105]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identification step disclosed by Uchise with the method disclosed by Klimstra to determine whether or not breakdown occurs because misfires can be identified using the current in the secondary winding. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Entenmann (US Patent Number 5,046,470).
	Regarding claim 6, Klimstra discloses the device comprising a detection module as discussed above but does not disclose the detection module comprises conditioning means provided with at least one low-pass filter to attenuate unwanted disturbances and/or oscillations. 
	Entenmann discloses conditioning means (13, 18) provided with at least one low-pass filter (17) to attenuate unwanted disturbances and/or oscillations. 
	Entenmann teaches suggests that the signal conditioning used by the device can be used to determine if the discharge voltage exists and, on that basis, to change the operation of injection. If the discharge voltage is absent no fuel is injected (Col. 2, lines 28-40). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the conditioning means disclosed by Entenmann with the device disclosed by Klimstra so that injection operation can be modified in the case of a misfire. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Uchise (JP WO2016/063430 A1).
Regarding claim 7, Klimstra discloses the device of claim 5 as discussed above but does not disclose the identification module comprising: at least one current detection member on the secondary winding and generating a second signal representative of said current, at least one comparison member of said second signal with a predetermined threshold value and identifying the instant representative of the breakdown when said second signal exceeds said predetermined threshold value. 
Uchise discloses a method that identifies a step of an instant representative of breakdown comprising steps of: detecting a current on a secondary winding and generating a second signal representative of said current, comparing said second signal with a predetermined threshold value and 
Uchise teaches that identifying the instant of breakdown between the electrodes of the spark plug can be used to determine if the spark plug discharged or misfired, for example when the spark plug is installed on an engine that uses a fuel with poor ignitability [page 1, lines 14-17] [page 3, lines 103-105]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the identification and comparison members disclosed by Uchise with the method disclosed by Klimstra to determine whether or not breakdown occurs because misfires can be identified using the current in the secondary winding. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Uchise (JP WO2016/063430 A1) and further in view of Kameda (US Patent Application Publication 2002/0043255).
Regarding claim 8, Klimstra, as modified by Uchise, discloses the device of claim 7 as discussed above but does not disclose the detection member of the current on the secondary winding comprises or is associated with a high pass filter. 
Kameda discloses a detection member of the current on the secondary winding comprises or is associated with a high pass filter and teaches that this component makes it possible to detect the voltage waveforms of the spark plug during discharging [0052]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the high pass filter disclosed by Kameda with the secondary winding disclosed by Klimstra to make it possible to detect the voltage waveforms of the spark plug during discharging.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimstra (US Patent Number 5,491,416) in view of Forte (EP 3 022 436 B1).
	Regarding claim 9, Klimstra discloses the device of claim 5 as discussed above comprising the switch, but does not disclose wherein said switch is an isolated gate bipolar transistor, said detection module being configured to detect the voltage at a collector of said switch. 
	Forte discloses a switch (124) as an IGBT-type transistor shown in Figure 1, provided for a primary winding (121.1) and a detection module configured to detect a voltage at a collector of said switch [0037]. Forte teaches that this switch allows the transfer of energy from the primary winding to the secondary winding causing a spark across a connected spark plug [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the switch and detection module disclosed by Klimstra for the switch and detection module disclosed by Forte because each pair of switch and detection modules predictably generate a spark when the switch is opened and allow detection of the primary winding of an ignition coil. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747